DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (U.S. PGPUB. 2014/0284210 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Ishihara teaches a film forming apparatus comprising: a processing container (item 1) ; a substrate holder configured to hold a substrate in the processing container (item 4); and a target assembly (items 5, 7) disposed in an upper side of the substrate holder (item 4), wherein the target assembly (items 5,7) includes: a target made of metal (Paragraph 0037), including a main body and a flange that forms an annular shape and provided around the main body, and configured to emit sputter particles from the main body; a target holder including a target electrode (Paragraph 0005, item 7) that supplies power to the target and holds the target; 
DEPENDENT CLAIM 2:
Regarding claim 2, Ishihara teaches wherein the anti-deposition shield has: an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp.  (Figs. 3, 4, 6, 7 especially Fig. 7)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. PGPUB. 2014/0284210 A1) in view of Gomi et al. (U.S. PGPUB. 2016/032446 A1).
The difference not yet discussed is wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.
Gomi et al. teach wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.  (Abstract; Fig. 1; Paragraphs 0031-0035, 0041)
The motivation for utilizing the features of Gomi et al. is that it allows for formation of a metal oxide film.  (See Abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ishihara by utilizing the features of Gomi et al. because it allows for formation of a metal oxide film.
Claims 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. PGPUB. 2014/0284210 A1) in view of Nishimura (JP 07-034236).
INDEPENDENT CLAIM 3:
Regarding claim 3, Ishihara teaches a film forming apparatus comprising: a processing container; a substrate holder configured to hold a substrate in the processing container; a target assembly disposed in an upper side of the substrate holder; and wherein the target assembly includes: a target made of metal, including a main body and a flange having an annular shape and provided around the main body, and configured to emit sputter particles from the main body; a target holder including a target electrode that supplies power to the target, and configured to hold the target; a target clamp configured to clamp the flange of the target to the target holder; and an anti-deposition shield provided around the main body of the target to cover the flange, the target clamp, and the target holder, the target is supplied with a power through the target electrode to emit constituent metal as sputter particles, thereby depositing a metal film on the substrate, and the anti-deposition shield is made of metal. 
The difference between Ishihara and claim 3 is that an inlet configured to supply an oxidizing gas to the substrate held by the substrate holder so that the metal film is oxidized by the oxidizing gas introduced from the inlet, thereby forming a metal oxide film is not discussed (Claim 3) and a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator is not discussed (Claim 3).
Regarding an inlet configured to supply an oxidizing gas to the substrate held by the substrate holder so that the metal film is oxidized by the oxidizing gas introduced from the inlet, thereby forming a metal oxide film (Claim 3), Ishihara teach a gas inlet for supplying gas to the chamber and thus to the substrate.  (Paragraph 0025 - A sputtering gas (for example, a gas supply unit (not shown).)  Nishimura teach that oxygen gas can be supplied to the sputtering chamber for forming oxide materials from metal targets.  Oxygen gas inlet to chamber is inherent and thus to the substrate.  (Machine Translation – Paragraph 0017 – metal targets; Paragraph 0018 - In the case of a DC reactive sputtering, reactive gases may be any one as long with a gas to form a compound reacting with the target agent, for example N2, O2, H2, C12, CH4, CF4, C2 F4, and the like.)
Regarding a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator (Claim 3), Nishimura teaches a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator.  (See Paragraph [0020] Feature of the present invention, the portion facing the least target earth shield, namely by covering some or all of the earth shield with an insulating material, is intended to prevent the occurrence of abnormal discharge. As the insulating material, ceramic, glass, resin material such as Teflon, and surface treatment material, such as ceramic spraying metal. Paragraph [0021] For the part to form the insulating material of the ground shield may be only at the portion close to the target, when struggling to fixed in case of a brittle material such as ceramic and the insulating material is, outside the metal material of the earth shield, for example A1 and the like, as shown in FIG. 1 (b), irregularities may be fixed by screws fastened to the A1 parts provided.; Figs. 1(a), (b))
Regarding a surface of an inner tip end of the anti-deposition shield facing the target is made of an insulator (Claim 3), Nishimura teaches an inner tip end of the anti-deposition shield facing the target is made of an insulator.  (Paragraphs 0020, 0021; Figs. 1(a), (b))


DEPENDENT CLAIM 4:
	Regarding wherein the anti-deposition shield includes an insulating film on the surface of the inner tip end thereof facing the target (Claim 4), Nishimura teaches the anti-deposition shield includes an insulating film on the surface of the inner tip end thereof facing the target.  (Paragraphs 0020, 0021; Figs. 1(a), (b))
DEPENDENT CLAIM 5:
	The difference not yet discussed is wherein the insulating film is selected from an Al2O3 film, a MgO film, a SiO2 film, and an AIN film.
	Regarding wherein the insulating film is selected from an Al2O3 film, a MgO film, a SiO2 film, and an AlN film, Nishimura teach a ceramic spray film which covers the claimed ceramic films.  (Paragraphs 0020, 0021)
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the insulating film is a sprayed film.
	Regarding wherein the insulating film is a sprayed film, Nishimura teaches the insulating material to be a spray film.  (Paragraph 0020)
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the insulating film is a sprayed film.
	Regarding claim 7, Nishimura teaches wherein the insulating film is a sprayed film.  (Paragraph 0020)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein a metal portion of the anti-deposition shield on which the insulating film is formed is Al, and the insulating film is an Al2O3 sprayed film.
[0019] Since the present inventors have revealed that intensive studies suspect that than ground shield is associated with factors of the abnormal discharge occurs, the earth shield being conventionally used which are composed of a conductive material such as metal, especially when the charge to the target is concentrated, between the earth shield, it was found that had become apt to cause abnormal discharge.  Paragraph [0020] Feature of the present invention, the portion facing the least target earth shield, namely by covering some or all of the earth shield with an insulating material, is intended to prevent the occurrence of abnormal discharge. As the insulating material, ceramic, glass, resin material such as Teflon, and surface treatment material, such as ceramic spraying metal.)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the anti-deposition shield has a labyrinth structure in which the inner tip end thereof is disposed to enter the recess between the main body of the target and the target clamp.
	Ishihara teaches wherein the anti-deposition shield has a labyrinth structure in which the inner tip end thereof is disposed to enter the recess between the main body of the target and the target clamp.  (See Figs. 1-7 especially Fig. 7)
	The motivation for utilizing the features of Nishimura is that it allows for preventing abnormal discharge.  (Paragraph 0020)
.
Claims 9, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Nishimura as applied to claims 3-8 and 11 above, and further in view of Lin et al. (U.S. PGPUB. 2006/0110620 A1), Ohno et al. (U.S. PGPUB. 2013/0098757), and Otsuki (JP 10-025568)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein a surface roughness Ra of the metal portion of the anti-deposition shield on which the insulating film is formed is in a range of 18 micrometers to 28 micrometers (Claim 9), a surface roughness Ra of the Al2O3 sprayed film is in a range of 2.2 micrometers to 4.2 micrometers (Claim 9) and the thickness of the Al2O3 sprayed film is in the range of 150 micrometers to 250 micrometers (Claim 9).
	Regarding wherein a surface roughness Ra of the metal portion of the anti-deposition shield on which the insulating film is formed is in a range of 18 micrometers to 28 micrometers (Claim 9), Lin et al. teach a shield component with a metal portion 30a made of aluminum and with a layer Al2O3 30b on the surface.  The metal portion 30a has a surface roughness of less than about 25 micrometers in order to increase adhesion.  (Paragraph 0023, 0016, 0017)
Regarding a surface roughness Ra of the Al2O3 sprayed film is in a range of 2.2 micrometers to 4.2 micrometers (Claim 9), Ohno et al. teach that an Al2O3 to have a roughness of from 4 micrometers to about 10 micrometers for increasing adhesion of particles.  (See Abstract)  Nishimura already establish spray coating.  (See Nishimura discussed above)
Regarding the thickness of the Al2O3 sprayed film is in the range of 150 micrometers to 250 micrometers (Claim 9), Otsuki teach utilizing an Al2O3 sprayed film with a thickness of 150 
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the anti-deposition shield has a labyrinth structure in which the inner tip end thereof is disposed to enter the recess between the main body of the target and the target clamp.
	Ishihara teaches wherein the anti-deposition shield has a labyrinth structure in which the inner tip end thereof is disposed to enter the recess between the main body of the target and the target clamp.  (See Figs. 1-7 especially Fig. 7)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the anti-deposition shield has: an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, and including the inner tip end that enters the recess between the main body of the target and the target clamp.
Regarding claim 12, Ishihara teaches wherein the anti-deposition shield has: an outer portion attached to the target holder outside the target clamp, and extending to a position higher than a height of the main body of the target so as to be away from the target holder; an intermediate portion extending from an inner end of the outer portion toward a center of the target, and having a slope approaching to the main body of the target toward the center of the target; and an inner portion extending downward from an inner end of the intermediate portion, 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lin et al., Ohno et al. and Otsuki because it allows for adhering particles and preventing arc discharge.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Nishimura and further in view of Lin et al., Ohno et al., and Otsuki as applied to claims 3-12 above, and further in view of Gomi et al. (U.S. PGPUB. 2016/032446 A1).
The difference not yet discussed is wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.
Gomi et al. teach wherein the inlet includes a head provided to be movable between an oxidation processing position existing in a processing space and a retreat position away from the processing space, and configured to supply the oxidizing gas to the substrate when the head is in the oxidation processing position.  (Abstract; Fig. 1; Paragraphs 0031-0035, 0041)
The motivation for utilizing the features of Gomi et al. is that it allows for formation of a metal oxide film.  (See Abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ishihara by utilizing the features of Gomi et al. because it allows for formation of a metal oxide film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 30, 2021